SEC File # 333-172375 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment #2#3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PANEX RESOURCES INC. (Exact name of registrant as specified in its charter) Nevada 00-0000000 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification Number) 30 Ledgar Road Balcatta, Western Australia Telephone: 011-61-89-240-6717 Facsimile:011-61-8-9240-2406 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Agent for Service: Klaus Eckhof Panex Resources Inc. 30 Ledgar Road Balcatta, Western Australia Telephone: 011-61-89-240-6717 Facsimile:011-61-8-9240-2406 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Larger accelerated filer[] Accelerated filer[] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company[ X ] Form S-1A / redlined - Page - 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount to be registered Proposed Maximum Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Shares of common stock ($0.001 par value), to be registered by issuer 30,000,000 shares Shares of common stock ($0.001 par value), to be registered by selling stockholders 38,240,623 shares $0.08 [1] $3,059,250[1] Total - - [1]Estimated in accordance with Rule 457(c) solely for the purpose of calculating the registration fee based on a bona fide estimate of the maximum offering price. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. Form S-1A / redlined - Page - 2 The information in this prospectus is not complete and may be changed. Panex and the selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Dated *, 2011 Prospectus PANEX RESOURCES INC. 30,000,000 shares of common stock and 38,240,623 shares of common stock Panex Resources Inc. (“Panex”) is offering up to 30,000,000 shares of common stock on a self underwritten basis.The offering price is $0.08 per share and the maximum amount to be raised is $2,400,000.Panex intends to offer up to a maximum of 30,000,000 shares through its president and sole director to investors, outside the United States.There will be no underwriter or broker/dealer involved in the transaction and there will be no commissions paid to any individuals from the proceeds of this sale.Klaus Eckhof, the president and sole director of Panex, intends to sell the shares directly.The intended methods of communication include, without limitations, telephone and personal contact.See “Plan of Distribution” for more information. The offering by Panex is being conducted on a best efforts basis.There is no minimum number of shares required to be sold by Panex.All proceeds from the sale of these shares will be delivered directly to Panex and will not be deposited in any escrow account.If the entire 30,000,000 shares of common stock are sold, Panex will receive gross proceeds of $2,400,000 before expenses of approximately $46,000.Panex plans to complete or terminate this offering by that date not exceeding 180 days following the effective date of this registration.No assurance can be given on the number of shares Panex will sell or even if Panex will be able to sell any shares. Panex’s shares of common stock are currently quoted on the Pink Sheets OTCQB under the symbol “OTCQB:DBGF”.On August 24,October 14, 2011, the closing sale price of Panex’s shares of common stock was $0.080.04. Panex is also a “shell” company as defined by the Securities and Exchange Commission (“the “SEC”) as a result of only having nominal operations and nominal assets. In addition, this prospectus relates to the resale of up to 38,240,623 shares of common stock by selling stockholders.The selling stockholders will sell their shares at a price range between $0.09 to $0.15 until Panex’s shares of common stock are quoted on a national securities or a quotation system, such as the OTCBB, and, thereafter, at prevailing market prices or privately negotiated prices.The selling stockholders will offer their shares for sale for a period not to exceed 180 days following the effective date of this registration statement.Panex will not receive any proceeds from the sale of the shares of common stock by the selling stockholders.However, Panex will pay for the expenses of this offering and the selling stockholders’ offering, except for any selling stockholder’s legal or accounting costs or commissions. This investment involves a high degree of risk.See “Risk Factors” beginning on page 8 for a discussion of certain risk factors and uncertainties you should carefully consider before making a decision to purchase any shares of Panex’s common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Form S-1A / redlined - Page - 3 Table of Contents Page Prospectus Summary 5 Risk Factors 8 Risks associated with Panex’s business 8 Risks associated with Panex’s industry 10 Risks associated with Panex 12 Use of Proceeds 13 Determination of Offering Price 15 Dilution 16 Selling Stockholders 17 Plan of Distribution 18 Panex’s Offering 18 Stockholder’s Offering 19 Description of Securities to be Registered 21 Interests of Named Experts and Counsel 23 Description of Business 23 Description of Property 2728 Legal Proceedings 2728 SEC Filings 2728 Market for Common Equity and Related Stock Matters 2728 Financial Statements 2930 August 31, 2010 audited financial statements 2930 May 31, 2011 unaudited financial statements 4344 Management Discussion and Analysis of Financial Condition 5556 Changes in Disagreements With Accountants on Accounting and Financial Disclosure 5758 Directors, Officers, Promoters, and Control Persons 5758 Executive Compensation 5960 Security Ownership of Certain Beneficial Owners and Management 6061 Transactions with Related Persons, Promoters, and Certain Control Persons 6061 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 6162 You should rely only on the information contained in this prospectus. Panex has not authorized anyone to provide you with information different from that contained in this prospectus.Panex and the selling stockholders are offering to sell shares of Panex’s common stock and seeking offers to buy shares of Panex’s common stock only in jurisdictions where such offers and sales are permitted.You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus.Panex’s business, financial condition, results of operations and prospects may have changed since that date. Form S-1A / redlined - Page - 4 Prospectus Summary The following is a summary of the more detailed information, exhibits and financial statements appearing elsewhere in this prospectus.Prospective investors are urged to read this prospectus in its entirety. Panex is an exploration stage company engaged in the acquisition and exploration of mineral properties.From the time of its incorporation in 2004 to early 2008, Panex was actively engaged in the exploration of various mineral projects, prospective for gold, silver and copper.A combination of limited exploration success and a dwindling of its working capital meant that Panex had to withdraw from all its exploration projects. Panex is also a “shell” company as defined by the SEC as a result of only having nominal operations and nominal assets.Panex’s plan of operations is to conduct mineral exploration activities on mineral properties in order to assess whether these claims possess commercially exploitable mineral deposits.Panex’s exploration program will be designed to explore for commercially viable deposits of base, precious and bulk commodity minerals, such as gold, silver, lead, barium, mercury, copper, and zinc minerals. During the next 12 months, management’s objective is to recapitalize Panex, raise new capital and seek new investment opportunities in the mineral sector.Panex is seeking a viable business opportunity through acquisition, merger or other suitable business combination method, with a focus on undervalued mineral properties for eventual acquisition.In the mineral sector, it is an established practice for companies to earn an interest in a mineral project on a progressive basis by expending funds on mineral exploration programs.Such arrangements allow companies to continue to expend funds in order to earn an interest if exploration results are encouraging and conversely, if exploration results are not encouraging, companies can terminate or withdraw from such arrangements without further financial commitment.Such arrangements are commonly referred to as “farm-in” arrangements. Panex has successfully negotiated farm-in arrangements in the past and, subject to identifying suitable mineral projects, Panex’s management believes the Company can again enter into such arrangements. Panex intends to concentrate its acquisition efforts on mineral properties or mineral exploration businesses that management believes to be undervalued or that management believes may realize a substantial benefit from being publicly owned.
